ACCEPTED
FILED                                                                                                       04-15-00481-CV
7/31/2015 1:36:28 PM                                                                            FOURTH COURT OF APPEALS
Donna Kay McKinney                                                                                   SAN ANTONIO, TEXAS
Bexar County District Clerk                                                                            8/3/2015 10:30:14 AM
Accepted By: Consuelo Gomez                                                                                  KEITH HOTTLE
                                                                                                                     CLERK

                                             CAUSE NO. 2013-CI-14392

             ROLANDO CUMPIAN,                                   §        IN THE DISTRICT  COURT OF
                                                                                     FILED IN
                Plaintiff                                       §                  4th COURT OF APPEALS
                                                                §                   SAN ANTONIO, TEXAS
                                                                §                  8/3/2015 10:30:14 AM
             v.
                                                                §            285TH JUDICIAL       DISTRICT
                                                                                     KEITH E. HOTTLE
                                                                §              (Transferred   to the 45th)
                                                                                           Clerk
             JOERIS GENERAL CONTRACTORS,
                                                                §
             LTD.                                               §
                  Defendant                                     §             BEXAR COUNTY, TEXAS

                                               NOTICE OF APPEAL

                     Defendant, Joeris General Contractors, Ltd., files this Notice of Appeal from

             the Final Judgment and would show as follows:

                     1.       Defendant, Joeris General Contractors, Ltd., desires to appeal from

             the Final Judgment entered in Rolando Cumpian v. Joeris General Contractors,

             Ltd., No. 2013-CI-14392, and signed by the Honorable Stephani Walsh of the 45th

             Judicial District Court, Bexar County, Texas, on May 11, 2015.

                     2.       Defendant, Joeris General Contractors, Ltd. appeals to the Fourth

             District Court of Appeals, sitting in San Antonio, Texas.

                     3.       Joeris General Contractors, Ltd., files this notice to state its desire and

             intent to appeal from the Final Judgment signed on May 11, 2015, a copy of which

             is attached hereto as Exhibit 1, and all other orders, rulings, findings, and

             conclusions of the Court adverse to Joeris General Contractors, Ltd.—whether

             during trial, pre-trial, or post-trial—including but not limited to the Court’s orders

             denying Joeris General Contractors, Ltd.’s Motion for Instructed Verdict, Motion
for Judgment Notwithstanding the Verdict, Supplemental Motion for Judgment

Notwithstanding the Verdict and to Set Aside Certain Jury Findings, and Motion

for New Trial.

      4.     Defendant, Joeris General Contractors, Ltd., timely filed a Motion for

New Trial on June 10, 2015. This Notice of Appeal is timely because it is filed

within ninety (90) days of the date of judgment. See Tex. R. App. P. 26.1(a)(1);

see also Tex. R. App. P. 4.1(a).

      5.     A copy of this Notice of Appeal will be filed in the Fourth Court of

Appeals with the docketing statement and served on all parties to the Court’s Final

Judgment. See Tex. R. App. P. 25.1(e); 32.1.



Dated: July 31, 2015.


                                             Respectfully submitted,

                                      By:    ___/s/ David Gaultney____
                                             DAVID GAULTNEY
                                             MEHAFFYWEBER, P.C.
                                             823 Congress Avenue, Suite 200
                                             Austin, Texas 78701
                                             Telephone: (512) 394-3840
                                             Facsimile: (512) 394-3860
                                             State Bar No. 07765300
                                             davidgaultney@mehaffyweber.com

                                             and



                                         2
                                              MARCELLA A. DELLA CASA
                                              State Bar No. 24009862
                                              Email: mdellacasa@burlesonllp.com
                                              REBECCA C. BERGERON
                                              State Bar No. 24075353
                                              Email: rbergeron@burlesonllp.com
                                              BURLESON LLP
                                              Weston Centre
                                              112 East Pecan Street, Suite 700
                                              San Antonio, Texas 78205
                                              Telephone: (210) 870-2620
                                              Facsimile: (210) 870-2626

                                              ATTORNEYS FOR DEFENDANT,
                                              JOERIS GENERAL
                                              CONTRACTORS, LTD.

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
instrument was served via electronic transmission on the 31st day of July, 2015, on
the following counsel of record:

             Mr. R. Scott Westlund
             Mr. Jay Moore
             Mr. Brian C. Steward
             Mr. Ryan A. Todd
             KETTERMAN, ROWLAND & WESTLUND
             16500 San Pedro, Suite 302
             San Antonio, Texas 78232
             Mr. Thad D. Spalding
             KELLY, DURHAM & PITTARD, L.L.P.
             P.O. Box 224626
             Dallas, Texas 75222
             Attorneys for Plaintiff
                                       ___/s/ Rebecca C. Bergeron____
                                       REBECCA C. BERGERON

4825-6333-5974, v. 1




                                          3